DETAILED ACTION

Response to Amendments
Applicant’s amendments to claim(s) filed 12/05/2021 have been fully considered and are persuasive. The objections and rejections stated in most recent office action of 10/22/2021 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on December 05, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent No. 11035982 and/or any patent granted on Application No. 17/111,375 has been reviewed and is accepted. The terminal disclaimer has been recorded. Examiner acknowledges the approval of terminal disclaimer on December 05, 2021, wherein the approval of terminal disclaimer obviates the double patenting rejections stated in the most recent Office Action mailed 10/22/2021.

Allowable Subject Matter
	Claims 1, 3-10, and 12-21 are allowed. 

The following is an examiner’s statement of reasons for allowance:

As to claim 1, claim 1 includes emitting radiation from an emitter downward toward a receiver, where the emitter and the receiver are part of a snow sensor that includes a housing with a base and a post extending upward from the base, the emitter is positioned on the post, and the receiver is positioned on the base, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 3-8 and 21 are allowable based on their dependency on claim 1. 

As to claim 9, claim 9 includes sensing snow with a snow sensor that includes a housing having a base and a post extending upward from the base, a receiver positioned on the base, one or more emitters positioned on the post, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 10 and 12 are allowable based on their dependency on claim 9. 

As to claim 13, claim 13 includes sensing snow using a snow sensor with a housing having a base and a post extending upward from the base, by emitting radiation downward from one or more emitters positioned on the post toward a receiver that is positioned on the base, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 14-18 are allowable based on their dependency on claim 13. 

As to claim 19, claim 19 includes receiving radiation with the receiver that is not blocked by the snow while the emitter is on; reporting a first numerical value corresponding to the radiation received while the emitter is on; 5shutting off the one or more emitters; receiving radiation with the receiver while the one or more emitters are off; reporting a second numerical value corresponding to the radiation received with the one or more emitters off; 10determining a light condition by comparing the first numerical value and the second numerical value; comparing the first numerical value or the second numerical value to a value corresponding to a sensitivity setting for the determined light condition; sending a command to a snow melting component according to the 15comparison of the first numerical value or the second numerical 

Claim 20 is allowable based on their dependency on claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861